Citation Nr: 0015911	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  94-35 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant served on active duty for training at various 
times.  

This matter was last before the Board of Veterans' Appeals 
(Board) in April 1998, following a September 1997 remand of 
the United States Court of Appeals for Veterans Claims 
[formerly the United States Court of Veterans Appeals and 
hereafter "Court"].  


FINDING OF FACT

The appellant has proffered evidence that, when presumed 
credible, suggests that he sustained a low back injury during 
the course of a period of active duty for training with the 
National Guard which may be the cause of current back 
disability.  


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for a low back injury is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant argues that he sustained a back injury while 
performing active duty for training.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction. See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  

With this requirement of law, and in light of the appellant's 
contentions, a brief factual review of evidence of record as 
found in the appellant's claims folder would be helpful to an 
understanding of the Board's decision.  The Board will then 
review the applicable law in the context of its disposition 
of the appellant's claim.  

Factual Background

The appellant's service personnel file reflects that in March 
1981, he enlisted in the National Guard of the State of 
Arkansas and remained a member of that organization until 
October 1983.  On October 1, 1983, he was assigned to Support 
Company, 2/112th Armored Regiment in Fort Worth, Texas - a 
unit of the Texas National Guard.  Effective February 1, 
1985, he was assigned to Headquarters and Headquarters 
Company, 2/112th Armored Regiment - also in Fort Worth, 
Texas.  It was from the latter unit of assignment that the 
appellant was discharged from the National Guard in February 
1986.  The record reflects that the appellant was separated 
from the National Guard following imposition of a bar to 
reenlistment for failure to attend regular drill periods.  
The appellant's separation record from the National Guard 
contains the annotation that he was unavailable for 
signature.  The record further reflects that the appellant's 
military sole military occupational specialty was "mortar 
gunner."  

Of record is an accounting of the appellant's retirement 
credits with the Army National Guard.  It reflects that from 
July 26, 1984 through August 11, 1984, he performed a period 
of active duty for training.  For the period from March 1985 
through February 1986, the appellant attained no retirement 
credits through attendance at regular drill, active duty, 
active duty training or full-time training duty.   

The appellant sought service connection for the claimed 
disability by application received in July 1993.  


The appellant testified at a June 1995 personal hearing 
conducted at the RO.  In substance, the appellant testified 
that while on active duty for training, he was riding in a 
tracked-propelled vehicle which was serving as a mortar 
carrier.  The alleged accident occurred because a larger 
vehicle, believed by the appellant to be a tracked vehicle 
carrier, struck the rear of his vehicle while the convoy had 
stopped.  He added that he and his colleagues could see the 
oncoming vehicle from the rear, and began to evacuate their 
tracked vehicle.  He stated that he was partly inside and 
partly outside of the vehicle when the impact occurred.  He 
stated that the vehicle that struck his own tracked vehicle 
spun it "a couple of time[s]."  He stated that only a 
fender needed to be straightened on his own vehicle.  

He stated that there were "three or four" fellow soldiers 
who were injured with him on the tracked vehicle.  Although 
he requested medical treatment, and his fellow guardsmen were 
permitted to see a physician, the appellant was allegedly 
denied this assistance because he was needed for a training 
fire mission that evening.  The appellant added that he 
received pain killers and "some type of drug for [his] 
nerves" from a field medic - a member of his own unit, the 
Combat Support Company.  The appellant added that he 
"complained everyday" about the pain, but that he was 
continually obligated to perform fire missions.  He stated 
that although a lieutenant came to investigate the accident 
after it occurred, to his knowledge there was no 
investigation performed by the military police.  

The appellant further stated that after he came back from 
this period of training, he consulted a private physician who 
diagnosed him to have a "slipped disc and a pinched nerve."  
The appellant stated that this physician was with "L.'s" 
Chiropractic in Springfield, Missouri.  The appellant stated 
that he consulted the physician three times, but could not 
afford to continue this care.  

Later during the hearing, the appellant related that he 
consulted the chiropractor at some point "probably" in 1988 
or 1989.  He stated that the chiropractor performed 
radiographic studies of his back, and that the diagnoses of 
slipped disc and a pinched nerve were rendered on these 
studies.  


In his substantive appeal, the appellant stated that at the 
time of the accident, he was informed that his injuries were 
not serious, and that he was given pain pills.  The appellant 
related that only the "other guys" were allowed to see a 
"real doctor," and he was not permitted to do so.  The 
appellant subsequently intimated that this was due to racial 
bias.

Upon his initial application, the appellant stated that from 
July 1985 to sometime "around" 1990, he received treatment 
from L.'s Chiropractic at an address in Springfield, 
Missouri.  In due course, the RO requested that L.'s 
Chiropractic forward medical treatment records for the period 
as reported by the appellant.  In a handwritten annotation to 
the original letter, an employee of the chiropractic office 
informed the RO that the appellant was "not one of [its] 
patients," and it had no record pertaining to the appellant.

By letter dated in October 1993, the appellant was informed 
that L.'s Chiropractic did not have any records in its 
possession as he reported.  He was requested to provide the 
"specific dates of treatment."  In his substantive appeal, 
received in September 1994, the appellant related that when 
he was treated by L.'s Chiropractic, he was treated under the 
name "Travis C.," as the latter was the name as listed on 
his birth certificate.  By letter dated in September 1994, 
L.'s Chiropractic, in Springfield, Missouri, was again 
requested to provide any records it had on file for the 
appellant under the last name of "C."  The record does not 
reflect that a response was received to the September 1994 
inquiry.  

The appellant advised the RO of an address for the Texas 
National Guard, presumably where the appellant believed that 
relevant records would have been obtainable.  See appellant's  
statement, dated in August 1993.   Upon investigation by the 
RO, it was ascertained that the appellant was apparently 
referring to Communications Company, 7th Battalion, "Cobbs 
Park," Fort Worth, Texas.
The RO requested that this National Guard unit forward any 
records in its file pertaining to the appellant, including 
service medical records.  


By letter dated in August 1993, an adjutant of the Texas 
National Guard at the Fort Worth Installation reported that 
records could be obtained at the Office of the State Adjutant 
General in Austin, Texas.  By letter dated in September 1993, 
the RO forwarded its request for pertinent records to the 
Office of the State Adjutant General in Austin, Texas, as 
directed by the Fort Worth office.  There is no response of 
record from the Office of the State Adjutant General.

By letter dated in October 1993, the RO requested that the 
Provost Marshall's Office for the Texas National Guard in 
Forth Worth, Texas, provide a copy of any accident report 
generated as a result of the reported incident in which the 
appellant was allegedly injured.  The RO informed the agency 
that the accident occurred on or about July 24, 1985.  There 
is no response of record from the Provost Marshall's Office.  

In September 1994, the RO requested that the National 
Personnel Records Center depository having custody over 
National Guard records verify the appellant's service, and 
forward copies of all service medical and clinical records to 
include any record of field treatment provided to the 
appellant following a military motor vehicle accident in July 
or August 1994.  The requesting form further reflects that in 
October 1994, the records center forwarded what was 
determined to be duplicates of service records already on 
file.  

In July 1995, a copy of an invoice from "G" Chiropractic, 
Springfield, Missouri was obtained.  It reflects billing for 
services from August through November 1992.  By statement 
dated on July 24, 1995 and received the following day, the 
appellant stated that he was attempting to obtain copies of 
radiographic examinations taken by L.'s Chiropractic.  He 
related that he was told that the records were "somewhere in 
Louisiana."  He stated that he was provided a phone number 
to call to inquire as to the location of the records, and 
that he had been provided with the dates of his visits to the 
office.  Three phone numbers are included in the appellant's 
statement.  The phone numbers are all preceded by the area 
code "504," one of three area codes assigned to the State 
of Louisiana.               

In a November 1996 statement, C.J.B., M.D., reported that he 
saw and examined the appellant on the date of the statement 
rendered.  Dr. B. reported that the appellant gave a history 
of a 1984 in-service back injury, and that on the day of the 
examination the appellant demonstrated tenderness and spasms 
of the paravertebral muscles of the lumbosacral spine.  Dr. 
B. further stated that radiographic examination of the 
lumbosacral spine revealed degenerative disc disease at L4-L5 
and L5-S1.  He observed that the lesions detected took "time 
to develop and therefore represent trauma that happened in 
the distant past."                                                                               

In statements received in May 1998, the appellant's mother 
and sister stated that the appellant had complained of back 
pain since the period of active duty during which he alleged 
he had sustained the reported back trauma.  

Of record is a May 1998 letter to the Adjutant General's 
Office of the Texas National Guard in Austin, Texas, from the 
appellant's counsel.  The letter is addressed to the 
attention of "J," presumably a point-of-contact ascertained 
by the appellant's counsel to have knowledge and control of 
the records on file with the agency.  Through counsel, the 
appellant informed the National Guard employee of relevant 
information pertaining to his assigned National Guard units, 
to include the dates of his assignment to the unit, and 
requested the following documentation:

1.  A unit record of reserve training for 
October 1983, 1984, 1985, and until 
February 1986 when the appellant was 
discharged;  

2.  A VA form, sworn statement pertaining 
to a line-of-duty determination for the 
accident involving the collision of the 
armored personnel carrier and the carrier 
in July 1984, as reported by the 
appellant;

3.  A VA form, report of medical 
examination and duty status in connection 
with the accident;

4.  A National Guard form, report of 
medical examination and duty status, and;

5.  Any other forms describing the 
accident, including those reflecting 
damage to the vehicles involved and 
medical treatment for those involved.  

The record contains a May 1998 letter from the appellant's 
counsel to the RO, in part reporting counsel's effort to 
obtain the records requested from the Adjutant General of the 
Texas National Guard.  In his letter, counsel stated that he 
would forward any records received from the National Guard to 
the RO for its consideration.  In a November 1998 letter, 
counsel reported in part that he had not received a response 
to the inquiry. 

Medical treatment records authored by S.P., M.D. are of 
record.  They contain an October 1997 clinic note reflecting 
that the appellant informed the physician that he "served in 
the military for five years, and he is currently on 
disability through the Social Security System."  

The appellant underwent a VA physical examination in October 
1999, conducted by F.I., M.D.  In his report, Dr. I. observed 
that a June 1999 magnetic resonance imaging test of the 
appellant's lumbar spine revealed a right-sided L5-S1 
herniated nucleus pulposus.  He further observed that 
"something" therefore occurred to the appellant's lower 
back, and because the appellant related that the only 
incident that so occurred was his reported accident while 
performing duties with the National Guard, the appellant's 
account was "valid" and that the ruptured intervertebral 
disk for which the appellant was now receiving treatment 
"must be attributed to the injury which he sustained in 1984 
or 1985. 

Dr. I further observed that it was his own "personal 
experience" that led him to believe the appellant's account 
of not having received treatment at a VA hospital after he 
was released from the period of active duty.  He further 
related that the appellant informed him that a "field medic 
. . . [had] refused to render any definitive treatment for 
reason[s] which were not clear."  Dr. I further stated that 
he believed the appellant's account, and "[t]he fact that 
there are no medical records substantiating [the appellant''] 
back injury while on active duty . . . is irrelevant."   


Relevant Law

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131.  The resolution of 
this issue must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence. Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a) (1999). 

Active military service includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(24); see Brooks v. Brown, 5 Vet. 
App. 484, 485 (1993).  

The well-grounded claim requirement/duty to assist

Under 38 U.S.C. A. § 5107(a), an applicant for VA benefits 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded," meaning that the claim is "one which is . . 
. capable of substantiation."  Further, the claim "need not 
be conclusive but only possible" in order meet the burden 
established in the statute.  Kandik v. Brown, 9 Vet. App. 
434, 439 (1996).  The burden to submit evidence sufficient to 
establish a "well-grounded" claim is the claimant's alone.  
Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).  


In order for a claim of entitlement to service connection to 
be well grounded, there must have been presented competent 
evidence of a current disability; a disease or injury which 
was incurred in service, and a nexus between the disease or 
injury and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996)(table); see Watai v. Brown, 9 Vet. App. 441, 443 
(1996).  In ascertaining whether a claim is well grounded, 
the truthfulness of evidence proffered in its support is 
presumed.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

VA is required by statute and by case law to assist 
appellants in developing well-grounded claims.  38 U.S.C.A. § 
5107(a) (West 1991).


Analysis

As indicated in the Introduction, this case was the subject 
of a joint motion for remand, which was granted by the Court 
in September 1997.  Pursuant to the terms of the joint motion 
for remand, the Board in turn remanded this case to the RO in 
April 1998.  The joint motion for remand and the Board's 
subsequent remand are contained in the claims folder and will 
be not be discussed in detail.  The Board wishes to point out 
that the neither the joint motion for remand or the Board's 
remand determined that the claim was well grounded.  In 
essence, the joint motion for remand was based on the Court's 
decision in Robinette v. Brown, 8 Vet. App. 69, 77 (1995) [VA 
has an obligation under 38 U.S.C.A. § 5103 to inform a 
claimant as to what is necessary to complete his or her 
application for benefits].  The Board's subsequent remand was 
issued with that purpose in mind.

Since the Board's April 1998 remand, additional evidence has 
been obtained, including the report of the October 1999 VA 
physical examination of the appellant, which will be further 
discussed below.

The Board has carefully considered all evidence of record and 
presumed it credible.  See King v. Brown, 5 Vet. App. 19, 21 
(1993).  Having done so, the Board finds that the appellant 
has submitted a well-grounded claim of entitlement to service 
connection for a low back injury.

Because the appellant, as a layperson, is competent to report 
the occurrence and circumstances of the reported accident 
occurring while he was serving with the National Guard, this 
account must be presumed credible for the limited purpose of 
ascertaining whether the claim is well grounded.  King, 
supra.  It has been held in this regard that this general 
presumption of credibility attaches to the appellant's 
account in the absence of a finding that the account is 
"inherently incredible."  Samuels v. West, 11 Vet. App. 433 
(1998); Duran v. Brown, 7 Vet. App.  216 (1994).  The 
appellant's account is not in this respect "inherently 
incredible."  See also Kessel v. West, 13 Vet. App. 9, 17 
(1999).

Also of record is a medical opinion, provided by Dr. I., that 
links the presumptively credible account of an in-service 
injury to the appellant's presently diagnosed ruptured 
intervertebal disk.  

In ascertaining whether a claim is well grounded, a proffered 
medical opinion should be viewed in its full context, and not 
characterized solely by the medical professional's choice of 
words.  Lee v. Brown, 10 Vet. App. 336, 339 (1997).  
Examination of the exact language used by the medical care 
provider is not, in and of itself, necessarily determinative 
in this regard.  Id.  Instead, inquiry must be made into the 
nature of the expressed opinion, the clinical data used to 
formulate the opinion, its rationale, or any other factors 
that would give it substance.  Bloom v. West, 12 Vet. App. 
185 (1999); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

Dr. I reported that he reviewed the appellant's medical 
records and VA claims file, as well as interviewed the 
appellant.  His information leading to his opinion that the 
appellant's current disorder was caused by an in-service 
event is therefore premised upon a review of the record and 
is sufficiently informed so as to render this claim plausible 
and therefore well grounded.  

In summary, there is lay evidence of an in-service injury, 
which is presumed true for the limited purpose of determining 
whether the claim is well grounded; medical evidence of a 
current disability; and medical nexus evidence.  Accordingly 
all three prongs of the Caluza analysis have been met.  The 
Board therefore concludes that the appellant's claim is well 
grounded.


ORDER

The appellant's claim of entitlement to service connection 
for a low back injury is well grounded.  


REMAND

The predicate finding that a well-grounded claim exists does 
not end the Board's inquiry.  Rather, it places upon VA the 
duty to assist the appellant in the development of his claim 
by affording him a medical examination and by obtaining 
relevant records which could possibly substantiate his claim.  
See Peters v. Brown, 6 Vet. App. 540, 542 (1994); Butts v. 
Brown, 5 Vet. App. 532, 540-41, (1993); White v. Derwinski, 1 
Vet. App. 519, 521 (1991).  See 38 U.S.C.A. § 5107(a).  
Fulfillment of the duty to assist a claimant in the 
development of a well-grounded claim is a predicate to the 
Board's primary responsibility to weigh the evidence.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Allday v. Brown, 7 Vet. 
App. 517 (1995).  

Having reviewed the record in light of this well-established 
law, the Board finds that the record must be further 
developed in several particulars.

First, with regard to confirmation of the occurrence of the 
accident, although this matter was remanded by the parties' 
joint motion for remand before the Court in order for VA to 
inform the appellant of the evidence needed to provide a 
well-grounded claim, the Board in this decision has found 
that this claim is well grounded.  The appellant now has the 
duty to cooperate in the development of this claim.  While 
the VA is obligated to assist a claimant in the development 
of a claim, there is no duty on the VA to prove the claim.  
If a claimant wishes assistance, he cannot passively wait for 
it in circumstances where he should have information that is 
essential in obtaining the putative evidence.  Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991).    

In this regard, the parties' joint motion cited as possible 
evidence several categories of documents that may possibly 
lend support to the appellant's account.  See joint motion, 
page 16.  Although the appellant was presumably advised 
through the joint motion of possible alternative evidence 
that he could submit, there is no indication of record that 
that the appellant or the RO pursued these alternative 
sources.  Upon remand, the appellant will be requested to 
provide clarifying data as to the factual circumstances of 
the accident which may be used by the RO in further 
investigation of the claim.  

The Board further observes in this respect that the appellant 
has reported receiving medical treatment immediately after he 
was released from his period of active duty (see application 
for compensation or pension, received in July 1993) and 
several years after the period from which he was discharged 
from the National Guard.  The appellant has reported that he 
was treated under a different last name, other than that upon 
which records were requested by the RO, by L.'s Chiropractic.  
The appellant has also provided a phone number in Louisiana 
where, according to the appellant, medical records may be 
obtained.  Upon remand, the RO will be directed to 
investigate whether medical records are on file at the 
Louisiana location under the appellant's name as he reported.  

The retrieval of private medical records is usually 
accomplished to investigate the question of whether there 
exists a linkage between a claimed in-service event and a 
current disorder.  However, in this instance, the appellant 
has reported he was treated for the claimed injury within a 
short time after he was released from the period of active 
duty.  Because these records would, if existent, be 
reflective of the appellant's account of the injury in 
pursuit of diagnosis and treatment, their probative value as 
to the occurrence of the accident may (but need not be) found 
to be higher.  See Hampton v. Gober, 10 Vet. App. 481, 482-
483 (1997).


As discussed above, the appellant was provided with a VA 
examination in October 1999.  Dependent upon the results of 
this development of the record, the RO may direct that a 
further medical examination be conducted.  Because any 
medical examiner will be directed to review a copy of this 
remand, as well as the appellant's claims folder, the Board 
takes this opportunity to clarify that an examiner's opinion 
that an incident reported by an appellant actually occurred 
(such as that rendered by Dr. I. in the present matter) is 
wholly irrelevant.  See Gaines v. West, 11 Vet. App. 353 
(1998); Moreau v. Brown, 9 Vet. App. 389 (1996).   Similarly, 
Dr. I.'s account of his own personal experience is not 
germane to the issue, absent any evidence of personal 
involvement in the incident in question.  See Jones (Stephen) 
v. West, 12 Vet. App. 383 (1999); [A veteran with service-
connected PTSD sought service connection for the residuals of 
a broken leg, sustained in a motorcycle accident.  His 
treating physician opined that "thrill seeking behavior," 
typical in PTSD patients, in part had caused the veteran's 
recklessness.  However, evidence was of record indicating 
that the veteran had told police officers and bystanders 
immediately after the accident that he had exercised care 
when riding his motorcycle, and that a car struck him as he 
was attempting to negotiate a turn.  The Court found the 
physician's opinion not sufficient to well-ground the claim, 
because although the veteran was competent to testify as to 
the sequence of events of the accident, his physician was not 
based upon lack of personal knowledge of the incident in 
question.  Id. at 386.].

Accordingly, this matter is REMANDED for the following 
development:

1.  Through his counsel, the RO should 
contact the appellant and request the 
following information:






a.  To the best of the appellant's 
knowledge, the names and ranks of 
the individuals who were with the 
appellant in the track-propelled 
vehicle in which the appellant was 
riding when he was allegedly injured 
while serving with the Texas 
National Guard;

b.  To the best of the appellant's 
knowledge, the name of the 
lieutenant claimed by the appellant 
to have investigated the accident 
immediately after its occurrence;

c.  To the best of the appellant's 
knowledge, the name and rank of the 
individual driving the track-
propelled vehicle  in which the 
appellant was riding when he was 
allegedly injured while serving with 
the Texas National Guard;

d.  To the best of the appellant's 
knowledge, the names, ranks, and  
titles of the individual or 
individuals with command or 
supervisory responsibility who 
allegedly denied the appellant 
access to military medical care at 
the time of the incident in 
question.

e. To the best of the appellant's 
knowledge, the names and pay grades 
of the following individuals, if not 
otherwise provided by the appellant 
above:

(i) 	the appellant's company 
commander;
(ii)	the appellant's company 
first sergeant;
(iii)	the appellant's 
platoon leader;
(iv)	the appellant's platoon 
sergeant;
(v)	the appellant's section or 
squad leader.

f.  Whether the appellant has 
received any VA, private, or other 
medical treatment that is not 
evidenced by the current record.  
The appellant should be provided 
with the necessary authorizations 
for the release of any treatment 
records not currently on file.  The 
RO should then obtain these records 
and associate them with the claims 
folder.  

2.  Using the telephone number listed in 
the area code of the State of Louisiana 
as is reported above, the RO will attempt 
to contact the record depository as is 
reported by the appellant, and will 
ascertain if any records are there 
present under any of the names as 
reported to have been used by the 
appellant.  If necessary, the appellant 
will be requested to provide a release 
for the information.  The RO will insure 
that the accurate dates of the 
appellant's active duty for training will 
be reported to the record depository in 
question.

3.  The RO should obtain the appellant's 
Social Security Administration disability 
file.

4.  Following the above, the RO should 
review the appellant's responses to the 
requests for information as are detailed 
above, and conduct any further inquiry it 
deems appropriate, including contacting 
the named individuals by telephone or 
mail in order to secure statements as to 
their recollection of the event described 
by the appellant.  Similarly, if deemed 
to be appropriate, further inquiry should 
be directed to the Texas National Guard.  
Any reports or other pertinent 
information generated in response to the 
RO's requests should be associated with 
the appellants' claims folder.

5.  If  deemed appropriate by the RO, and 
in light of any additional evidence 
obtained, a clarifying medical 
examination may be ordered.  The 
examining physician must have access to 
and review a copy of this remand, as well 
as the appellant's claims folder, and the 
examiner must acknowledge this receipt 
and review in any report generated.  The 
report of any such examination should be 
associated with the appellant's claims 
folder.

Thereafter, the appellant's claim should be readjudicated by 
the RO.  If the benefit sought is not granted, the appellant 
and his counsel should be furnished with a Supplemental 
Statement of the Case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court.  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

As alluded to above, the appellant's separation document from 
the Texas National Guard reflects that he was not then 
available for signature, and the fact that he was separated 
from the National Guard due to his failure to attend drills 
suggests that no separation physical examination was 
conducted prior to the appellant's discharge.  Through this 
decision and remand, the Board specifically advises the 
appellant through counsel that if a separation examination 
was conducted, he should advise the RO upon its inquiry as to 
its conduct and where the results may be obtained.  

Further, as has been observed, the record reflects that the 
appellant achieved no retirement credit with the National 
Guard for performed military duty during the period of July 
1985.  Through this decision and remand, the appellant is 
advised that if this evidence is in error, he should so 
advise the RO and provide substantiation of the performance 
of his military duty insofar as it would be relevant to the 
occurrence of the alleged accident.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 


